DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furtuta (US 20040060746 A1)
	Regarding claim 1, Furtuta teaches A control device for a robot (Fig. 7 the controller 50), the robot including a base body having a hip (Fig. 2 [0033]the trunk 11, the waist/hip joints are constituted by the joints 18L, 18R, 19L, 19R and 20L, 20R), a lower leg portion extending from the base body via a hip joint and having a movable link including a knee joint (Fig. 2 [0033] a joint region 22L, 22R at a knee 21L, 21R as a junction between the upper leg 15L, 15R and the lower leg 16L, 16R), a hip joint driving part, and a knee joint driving part (Fig. 2 [0033] Each of these joint regions 18L, 18R-24L, 24R is constituted as and by a joint drive motor.) and being able to perform a walking 5motion for walking on a walking surface by driving the hip joint and the knee joint using the hip joint driving part and the knee joint driving part, the control device comprising: (Fig. 7-9 [0034] This makeup provides the six (6) 12L, 12R of the biped walking humanoid robot 10. The robot 10 is thus so configured that if these twelve (12) joint regions are adapted to be driven by the respective drive motors in a controlled manner to make proper angular movements such as to move the legs 12L and 12R properly as a whole, the robot is rendered capable of walking in any way as desired in a three-dimensional space)
a motion state acquiring unit configured to acquire motion states of the base body and the lower leg portion; ([0039] a pressure sensor 42 disposed inwards of the outer covering portion 41 and an impact absorbing material 43 disposed interiorly of the pressure sensor 42 [0041] the pressure sensor 42 when the biped walking humanoid robot 10 falls down or over is adapted to sense a contact pressure produced upon the corresponding contact detector 40 forcibly coming into contact with the floor or ground to provide a contact sensing signal for the control means or stage)
a determination unit configured to determine whether the robot is in a fall start state in 10which the robot starts to fall in one direction of a forward direction and a rearward direction on the basis of a result of acquisition of the motion states by the motion state acquiring unit; ([0048] the control stage 51 when the biped walking humanoid robot 10 is falling is so designed that it is responsive to contact sensing signals from the pressure sensors 42 of the contact detectors 40 to determine a type of the fall the robot is then having. [0051] If the biped humanoid robot is falling forward as shown in FIG. 8B, the pressure sensor in the contact detector 40 mounted at the wrist 29L, 29R of one of the arms 13L and 13R responds to this and provides a contact signal for the control stage 51 which in turn judges that the robot is falling forward [0054] If the biped humanoid robot is falling backward as shown in FIG. 9B, the pressure sensor 42 in the contact detector 40 mounted at the heel 31L, 31R of one of the feet 17L and 17R responds to this and provides a contact signal for the control stage 51 which in turn judges that the robot is falling backward)
a knee joint control unit configured to perform a knee joint control for controlling a knee joint angle which is a joint angle of the knee joint via the knee joint driving part such that a portion of the one direction side of the knee joint and the hip comes into contact with the 15walking surface when it is determined that the robot is in the fall start state in the one direction; and (Fig. 8 [0051]  the robot is falling forward and provides the motor control unit 52 with control signals such as to cause the robot 10 to take a corrective falling action to have a safety fall with both the elbows 28L and 28R and both the knees 21L and 21R on the floor or ground as shown in FIG. 8C.)
a hip joint control unit configured to perform a hip joint control for controlling a hip joint angle which is a joint angle of the hip joint via the hip joint driving part such that a center of gravity of an upper part which includes the base body and which is higher than the base body 20moves in a direction opposite to the one direction after the knee joint control has started. (Fig. 9 [0054]  the robot is falling backward and provides the motor control unit 52 with control signals such as to cause the robot 10 to take a corrective action to have a safety fall with the behind 32, the back 33 and both elbows 28L and 28R on the floor or ground as shown in FIG. 9C.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Furtuta (US 20040060746 A1) in view of Lee (US 20120245735 A1)
Regarding claim 2, Furtuta teaches wherein the hip joint control unit is configured to control the hip joint angle while performing the hip joint control ([0047] a walk controller 50 for controlling the driving actions of the drive means, namely the drive motors for the anteflex region 11 c, and the joints 18L, 18R to 24L and 24R. [0048] the control stage 51 when the biped walking humanoid robot 10 is falling is so designed that it is responsive to contact sensing signals from the pressure sensors 42 of the contact detectors 40 to determine a type of the fall the robot is then having.)
Furtuta does not expressly disclose but Lee discloses such that a vertically projected position of the center of gravity of the upper part is located in a support basal surface of the robot (Fig. 6-7 element G)
In this way, the system of Lee includes a humanoid robot fall controller that controls motion of a robot. Like Furtuta, Lee is concerned with controlling robots during falls.
Therefore, from these teachings of Lee and Furtuta, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lee to the system of Furtuta since doing so would enhance the system by minimizing damage to itself and injuries to others.
Regarding claim 3, Furtuta does not expressly disclose but Lee discloses wherein the motion state acquiring unit is configured to acquire a height of the portion of the one direction side from the walking surface as the motion state, (Fig. 6-7 [0049] A dynamic model tracks the orientation of the rigid body until the height of CoM falls below a threshold ht, approximating the collision between the robot and the ground)
wherein the control device further comprises a contact time estimating unit configured to 5estimate a time from a start time point of the knee joint control to a time point at which the portion of the one direction side comes into contact with the walking surface as a contact time in accordance with the height of the portion of the one direction side from the walking surface, and ([0049] Although the exact time of touchdown depends on the movement of the robot, a rough estimate can be obtained based on a simplified model of the robot. For faster computation, all the joints of the robot can be approximated as being locked, such that the entire robot is treated as a single rigid body. The motion of the rigid body is modeled until it collides with the ground. Specifically, the rigid body is modeled as rotating about the robot's CoP with the initial angular velocity being the same as that of the robot trunk. The spin component of the angular velocity is denoted as ωs,0. A dynamic model tracks the orientation of the rigid body until the height of CoM falls below a threshold ht, approximating the collision between the robot and the ground, and estimates the duration of fall tf.)
wherein the knee joint control unit is configured to control the knee joint angle such that the knee joint angle becomes a first predetermined angle after the knee joint control has started and 10before the contact time has elapsed.  ([0047] During the planning stage, the planning controller 402 receives 502 state information of the robot (e.g., joint angles and/or velocities). The planning controller 402 then predicts 504 the time to impact of the target body segment (e.g., the backpack) with the ground and predicts 506 the expected orientation of the target body segment (e.g., the backpack) assuming a locked joint configuration (i.e., how the robot would fall if not control actions are taken).)
In this way, the system of Lee includes a humanoid robot fall controller that controls motion of a robot. Like Furtuta, Lee is concerned with controlling robots during falls.
Therefore, from these teachings of Lee and Furtuta, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lee to the system of Furtuta since doing so would enhance the system by minimizing damage to itself and injuries to others.
Regarding claim 4, Furtuta does not expressly disclose but Lee discloses wherein the motion state acquiring unit is configured to acquire a height of the portion of the one direction side from the walking surface as the motion state, (Fig. 6-7 [0049] A dynamic model tracks the orientation of the rigid body until the height of CoM falls below a threshold ht, approximating the collision between the robot and the ground)
wherein the control device further comprises a contact time estimating unit configured to 15estimate a time from a start time point of the knee joint control to a time point at which the portion of the one direction side comes into contact with the walking surface as a contact time in accordance with the height of the portion of the one direction side from the walking surface, and ([0049] Although the exact time of touchdown depends on the movement of the robot, a rough estimate can be obtained based on a simplified model of the robot. For faster computation, all the joints of the robot can be approximated as being locked, such that the entire robot is treated as a single rigid body. The motion of the rigid body is modeled until it collides with the ground. Specifically, the rigid body is modeled as rotating about the robot's CoP with the initial angular velocity being the same as that of the robot trunk. The spin component of the angular velocity is denoted as ωs,0. A dynamic model tracks the orientation of the rigid body until the height of CoM falls below a threshold ht, approximating the collision between the robot and the ground, and estimates the duration of fall tf.)
wherein the knee joint control unit is configured to control the knee joint angle such that the knee joint angle becomes a first predetermined angle after the knee joint control has started and 20before the contact time has elapsed.  ([0047] During the planning stage, the planning controller 402 receives 502 state information of the robot (e.g., joint angles and/or velocities). The planning controller 402 then predicts 504 the time to impact of the target body segment (e.g., the backpack) with the ground and predicts 506 the expected orientation of the target body segment (e.g., the backpack) assuming a locked joint configuration (i.e., how the robot would fall if not control actions are taken).)
In this way, the system of Lee includes a humanoid robot fall controller that controls motion of a robot. Like Furtuta, Lee is concerned with controlling robots during falls.
Therefore, from these teachings of Lee and Furtuta, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lee to the system of Furtuta since doing so would enhance the system by minimizing damage to itself and injuries to others.
Regarding claim 5, Furtuta does not expressly disclose but Lee discloses further comprising a second knee joint control unit configured to perform a second knee joint control for controlling the knee joint angle via the knee joint driving part such that the knee joint angle increases when a preset control execution condition is satisfied after the knee joint control has started because the robot 25is in the fall start state of rearward.  ([0044] the high-level controller 316 gives control to the fall controller 318 when the angle between the lean line and the ground normal direction exceeds a threshold (e.g., 15 degrees). The fall controller 318 controls the robot to redistribute angular momentum among the robot limbs through dynamic coupling to attempt to re-orient the robot during the fall so that it lands on the desired target body segment (e.g., the backpack).)
In this way, the system of Lee includes a humanoid robot fall controller that controls motion of a robot. Like Furtuta, Lee is concerned with controlling robots during falls.
Therefore, from these teachings of Lee and Furtuta, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lee to the system of Furtuta since doing so would enhance the system by minimizing damage to itself and injuries to others.
Regarding claim 6, Furtuta teaches wherein the control execution condition is one of a first condition that there is a possibility of interference between the upper part and the knee joint and a second condition that the hip joint angle is less than a second predetermined angle.  (Fig. 9 [0054]  the robot is falling backward and provides the motor control unit 52 with control signals such as to cause the robot 10 to take a corrective action to have a safety fall with the behind 32, the back 33 and both elbows 28L and 28R on the floor or ground as shown in FIG. 9C.)
Regarding claim 57, Furtuta does not expressly disclose but Lee discloses further comprising a second hip joint control unit configured to perform a second hip joint control for controlling the hip joint angle via the hip joint driving part such that a vertically projected position of the center of gravity of the upper part is located in a support basal surface of the robot when the vertically projected position of the center of gravity of the upper part departs from the support basal surface of the 10robot during the performing of the second knee joint control.  ([0044] the high-level controller 316 gives control to the fall controller 318 when the angle between the lean line and the ground normal direction exceeds a threshold (e.g., 15 degrees). The fall controller 318 controls the robot to redistribute angular momentum among the robot limbs through dynamic coupling to attempt to re-orient the robot during the fall so that it lands on the desired target body segment (e.g., the backpack).)
In this way, the system of Lee includes a humanoid robot fall controller that controls motion of a robot. Like Furtuta, Lee is concerned with controlling robots during falls.
Therefore, from these teachings of Lee and Furtuta, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lee to the system of Furtuta since doing so would enhance the system by minimizing damage to itself and injuries to others.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Furtuta (US 20040060746 A1) in view of Dalley (US 20190070059 A1)
Regarding claim 8, Furtuta does not expressly disclose but Dalley discloses wherein the robot is a humanoid robot of which the upper part corresponds to an upper body of a hip of a human body.  (Fig. 1 exoskeleton device as being worn by a user. Abstract: The exoskeleton device may be a powered legged mobility device including a plurality of drive components that drive joint components including at least knee joint components and hip joint components. The control method includes detecting a fall state including a direction and an extent of a fall; classifying the fall state based on the direction and the extent of the fall; and controlling the drive components of the exoskeleton device to selectively modulate one or more joint components in accordance with the fall classification to perform a fall mitigation operation. The control method further may include controlling the drive components to perform a recovery operation to aid the user in returning to standing position after the fall)
In this way, the system of Dalley includes exoskeleton control methods for fall mitigation for a legged mobility device. Like Furtuta, Dalley is concerned with detecting fall states.
Therefore, from these teachings of Dalley and Furtuta, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Dalley to the system of Furtuta since doing so would enhance the system by providing control of the exoskeleton device for fall mitigation to reduce potential for injury.
Regarding claim 9, Furtuta does not expressly disclose but Dalley discloses wherein the robot is an assist robot of which the base body is attached to a waist of a user and which assists the user with a walking 15motion. (Fig. 1 exoskeleton device as being worn by a user. Abstract: The exoskeleton device may be a powered legged mobility device including a plurality of drive components that drive joint components including at least knee joint components and hip joint components. The control method includes detecting a fall state including a direction and an extent of a fall; classifying the fall state based on the direction and the extent of the fall; and controlling the drive components of the exoskeleton device to selectively modulate one or more joint components in accordance with the fall classification to perform a fall mitigation operation. The control method further may include controlling the drive components to perform a recovery operation to aid the user in returning to standing position after the fall)
In this way, the system of Dalley includes exoskeleton control methods for fall mitigation for a legged mobility device. Like Furtuta, Dalley is concerned with detecting fall states.
Therefore, from these teachings of Dalley and Furtuta, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Dalley to the system of Furtuta since doing so would enhance the system by providing control of the exoskeleton device for fall mitigation to reduce potential for injury.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664